Honorable Homer Garrison, Jr.
Director
Texas Department of Public Safety
Box 4087  North Austin Station
Austin, Texas
                        Opinion No. C-93
                         Re : Application of Texas Safety Re-
                              sponsibilityAct to employees of
                              the United States Government
                              while o~peratingmotor vehicles
                              within the scope of their employ-
                              ment.
Dear Colonel Garrison:
         The question posed by your opinion request is as fol-
lows:
         Whether the provisions of 28 U.S. Code 2679(b)
    (FederalTorts Claims Act) supersedes the provisions
    of Article 6701(h), Vernon's Civil Statutes, regard-
    ing proof of financial responsibilityin cases in
    which the driver of a U.S. Governmentvehicle was
    acting within the scope of his employmentat the time
    of a motor vehicle accident."
          Your request also sets out the following example:
          'IAnemployee of the Post Office Departmentwhile
     driving a U.S. Governmentvehicle has a collisionwith
     another vehicle. The Post Office Departmentdeter-
     mines that the employee was acting within the scope of
     his employmentwhen the collision occurred. The em-
     ployee does not have liability insurance and is unable
     to meet the other provisionsfor proof of financial
     responsibilityas listed in Article 6701(h). Should
     the employee's Texas Driver's License and personal
     motor vehicle registrationbe suspended under the pro-
     visions of Article 6701(h)?"
          28 U.S. Code 2679(b) reads as follows:
          "The remedy by suit against the United States as
     provided by section 1346(b) of this title for damage

                            -461-
Hon. Homer Garrison, Jr., page 2   (C-93   I



     to property or for personal injury, including death,
     resulting from the operation by any employee of the
     Government of any motor vehicle while acting within
     the scope of his office or employment, shall hereaf-
     ubeexclusive                        a tion 0 D O-
     ceedil?gby reason of the same subjectCmatterrag~inst
     the employee or his estate whose act or omission
     gave rise to the claim ." (Emphasisadded).
          The Texas Safety ResponsibilityAct (Article6701(h)
Vernon's Civil Statutes) provides, in general, for the suspens1on
of the Texas Driver's License of any individualwho was operating
a motor vehicle which was involved in a collisionwherein any
person was killed or injured or damage to the property of any one
person was in excess of One Hundred Dollars, if such person fails
to present proof of his financial responsibility. The Act also
provides for the suspensionof all vehicle registrationsof the
owner of a vehicle involved in such a collision if proof of finan-
cial responsibilityis not presented to the Texas Department of
Public Safety.
          Proof of financial responsibilitymay be shown by (1) a
policy of liability insurance, (2) proof that the erson is a
self-insurer, (3) the filing of a property bondi clf;l,
                                                     a release of
liability, or agreement to pay damages by insta lment, or (5')a
deposit of money or securities.
          The exceptions to this Act are found in Section 33 of
Article 6701(h) and read as follows:
          "This Act shall not apply with respect to any
     motor vehicle owned by the United States, the State
     of Texas or any political subdivisionof this State
     or any municipality therein. . . .'I
          In Howze v. Garm    , 363 S.W.2d 381 (Tex.Civ.App.1962,
error ref.), the Court held that the exemption in Section 33 ap-
plied to a municipally owned vehicle but not to the city employee
who was driving the vehicle. Prior to this decision, the Depart-
ment of Public Safety had ruled that both the vehicle and the
driver were exempt under Section 33, in accordancewith Attorney
General's Cpinion V-1380.
          The general purpose of the Safety ResponsibilityAct is
to insure the availabilityof a remedy for persons suffering per-
sonal injury or property damage through the negligent acts of
another person driving a motor vehicle. Through the Federal Torts



                           -462-
Hon. Homer Garrison, Jr. page 3   (C-93 1



Claims Act, the U.S. Governmenthas accepted liability for the
tortious acts of its employees while acting within the scope
of their employment. Under 28 U.S. Code 2679(b), suit against
the United States is the exclusive remedy for an injured party.
In effect, once a determinationis made that the Federal em-
ployee was acting within the scope of his employment, the United
States stands in place of that employee and no civil action or
proceedingmay be brought against him.
          It is the opinion of this office that after a Federal
employee has been determined to have been acting within the
scope of his employment,he would not be amenable to any civil
action or proceedingarising out of his action. A suspension
action prosecuted under Article 6701(h) by the Texas Department
of Public Safety would be a civil proceedingwithin the meaning
of 28 U.S. Code 2679(b) and would be invalid under that provi-
sion of the U.S. Code.
          The Federal Torts Claims Act supersedes the provisions
of Article 6701(h), Vernon's Civil Statutes regarding proof of
financial responsibilityin cases in which the driver of a U.S.
Governmentvehicle was acting within the scope of his employment
at the time of a motor vehicle accident.
                            SUMMARY
         The Texas Safety ResponsibilityAct does not
    apply to employees of the United States Government
    while operatingmotor vehicles within the scope of
    their employment.
                             Yours very truly,
                             WAGGONER CAPR
                             Attorney General


                                 Jack G. Norwood
JGN:wb                           Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Joseph Bracewell
J. C. Davis
W. 0. Shultz
Paul Robertson
APPROVED FOR TRE ATTORNEY GENERAL
By: Stanton Stone
                            -463-